Case: 4:18-cv-01039-JAR Doc. #: 149 Filed: 01/19/21 Page: 1 of 4 PageID #: 4191




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

       ROSALIND A. CLAYTON,                      )
                                                 )
                  Plaintiff,                     )
                                                 )
             v.                                  )          Case No. 4:18-CV-01039-JAR
                                                 )
       LOUIS DEJOY,                              )
       Postmaster General                        )
       United States Postal Service, et al.,     )
                                                 )
                  Defendants.                    )

                                 MEMORANDUM AND ORDER

       This closed matter is before the Court on Plaintiff Rosalind A. Clayton’s Motion to Vacate.

(Doc. 146). For the reasons discussed below, the motion will be denied.


I.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Rosalind A. Clayton is an African American woman who worked as a Mail

Processing Clerk in the United States Postal Service’s (“USPS”) Processing and Distribution

Center in St. Louis, Missouri. (Doc. 77 at ¶¶ 1-2). On June 25, 2018, Plaintiff filed suit alleging

various forms of discrimination against Defendants USPS and American Postal Workers Union

(“APWU”). (Doc. 1). A large portion of Plaintiff’s allegations were dismissed as either non-

exhausted (USPS claims) or time barred (APWU claims). (Doc. 97). Subsequently, this Court

granted summary judgment in favor of Defendants on all remaining claims. (Docs. 139-40). On

December 22, 2020, this Court denied Plaintiff’s Motion for Reconsideration, which was directed

toward nine different Orders and filed pursuant to Fed. R. Civ. P. 59(e). (Doc. 145). On December
Case: 4:18-cv-01039-JAR Doc. #: 149 Filed: 01/19/21 Page: 2 of 4 PageID #: 4192




24, 2020, Plaintiff filed this Motion to Vacate pursuant to Fed. R. Civ. P. 60(b)(4). (Doc. 146). 1

Plaintiff seeks to vacate this Court’s Memorandum and Order granting USPS’ Partial Motion to

Dismiss. (Doc. 97).


II.      LEGAL STANDARD

         Under Fed. R. Civ. P. 60(b)(4), a court may relieve a party from a void judgment. “A

judgment is void if the rendering court lacked jurisdiction or acted in a manner inconsistent with

due process.” Baldwin v. Credit Based Asset Servicing & Securitization, 516 F.3d 734, 737 (8th

Cir. 2008) (citations omitted). A judgment is rendered void for lack of jurisdiction “only when

there is a plain usurpation of power, when a court wrongfully extends its jurisdiction beyond the

scope of its authority.” United States v. Three Hundred Fifty-Three Thousand Six Hundred

Dollars, in U.S. Currency, 463 F.3d 812, 813 (8th Cir. 2006) (quoting Kansas City Southern Ry.

Co. v. Great Lakes Carbon Corp., 624 F.2d 822, 825 (8th Cir. 1980) (en banc)). While relief from

judgment is an “extraordinary remedy,” relief from a void judgment pursuant to Rule 60(b)(4) is

not discretionary. Hunter v. Underwood, 362 F.3d 468, 475 (8th Cir. 2004).


III.     DISCUSSION

         Plaintiff argues that this Court erred by treating her failure to exhaust her administrative

remedies as a jurisdictional, rather than procedural, defect. (Doc. 146 at 2-7). In ruling on USPS’

Partial Motion to Dismiss, this Court held that Plaintiff had not exhausted her administrative

remedies as to all allegations of discrimination except those identified in Plaintiff’s March 8, 2017




1
  The instant motion also includes “Plaintiff Objections to Memorandum and Order Doc. No. 145” (Doc. 146-1)
challenging this Court’s Memorandum and Order (Doc. 145) denying Plaintiff’s Motion for Reconsideration. To the
extent Plaintiff seeks further reconsideration of this Court’s previous Orders, the request is denied. Plaintiff offers no
new arguments or evidence but instead misguidedly and repeatedly asserts that the judgment against her is void and
procured by fraud.
Case: 4:18-cv-01039-JAR Doc. #: 149 Filed: 01/19/21 Page: 3 of 4 PageID #: 4193




EEO complaint and addressed in the August 7, 2018 Final Agency Decision. (Doc. 97 at 7-8). The

Supreme Court recently held in Fort Bend Cty., Texas v. Davis that “Title VII’s charge-filing

requirement is not of jurisdictional cast.” 139 S. Ct. 1843, 1850 (2019). Therefore, Plaintiff argues,

this Court “erred when it dismissed [Plaintiff’s] claims for lack of subject matter jurisdiction,” and

this Court was “still required to hear [Plaintiff’s] claims . . . because it would be a procedural

defect.” (Doc. 146 at 2) (emphasis in original).

         Beyond the fact that this Court did not solely dismiss for lack of subject matter

jurisdiction, 2 Plaintiff misinterprets the Supreme Court’s holding in Davis. The Supreme Court’s

decision does not mean that courts must adjudicate Title VII claims even where a plaintiff has

failed to exhaust administrative remedies. As the Supreme Court explained, the charge-filing

requirement is “mandatory without being jurisdictional.” Davis, 139 S. Ct. at 1852. A mandatory

claim-processing rule “must be enforced” if properly raised, though unlike a jurisdictional defect,

it may be waived or forfeited. Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S Ct. 13, 17

(2017) (citing Manrique v. United States, 137 S. Ct. 1266, 1271-72 (2017)). USPS timely raised

Plaintiff’s failure to exhaust her administrative remedies.

         Finally, even if this Court had improperly determined that it lacked subject matter

jurisdiction over Plaintiff’s unexhausted claims, this would not render the Court’s judgment void.

As discussed above, judgment is void if the court “wrongfully extends its jurisdiction beyond the

scope of its authority.” Three Hundred Fifty-Three Thousand Six Hundred Dollars, in U.S.

Currency, 463 F.3d at 813 (emphasis added). Plaintiff does not argue that this Court wrongfully

extended its jurisdiction; instead, Plaintiff argues that this Court wrongfully declined jurisdiction.

Such a claim is not cognizable under Fed. R. Civ. P. 60(b)(4).


2
  The phrase “subject matter jurisdiction” cannot be found in the Order Plaintiff seeks to vacate. USPS’ Partial Motion
to Dismiss (Doc. 53) was brought, moreover, pursuant to both Fed. R. Civ. P. 12(b)(1) and 12(b)(6).
Case: 4:18-cv-01039-JAR Doc. #: 149 Filed: 01/19/21 Page: 4 of 4 PageID #: 4194




      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff Rosalind A. Clayton’s Motion to Vacate (Doc.

146) is DENIED.



      Dated this 19th day of January, 2021.


                                              ________________________________
                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE
